                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 JENELLE RENEE McCRAY,                               CV 18–68–H–DLC–JTJ

                       Plaintiff,

 vs.                                                         ORDER

 TANNER SINGH,

                       Defendant.

       On February 21, 2020 United States Magistrate Judge John T. Johnston

entered his Findings and Recommendation recommending that Plaintiff Jenelle

Renee McCray’s Complaint be dismissed without prejudice for failure to serve

Defendant Tanner Singh within the 90-day time period provided by Rule 4 of the

Federal Rules of Civil Procedure. (Doc. 7.) McCray did not object.

       A party is only entitled to de novo review of those findings to which he or

she specifically objects. 28 U.S.C. § 636(b)(1)(C). This Court reviews for clear

error those findings to which no party objects. United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).


                                           1
      Prior to Judge Johnston’s Findings and Recommendation, McCray was

given notice and additional time to serve Singh with process. (Doc. 5.) McCray

did not do so. After Judge Johnston issued his Findings and Recommendation,

McCray had 14 days to object to his recommendation that her Complaint he

dismissed without prejudice. McCray has still not responded. Reviewing for clear

error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendation

(Doc. 7) is ADOPTED in full.

      1. This case is dismissed without prejudice for failure to serve the

Defendant with process.

      2. The Clerk of Court is directed to enter judgment accordingly.


      DATED this 2nd day of April, 2020.




                                         2
